Name: Council Regulation (EEC) No 217/81 of 20 January 1981 opening a Community tariff quota for high quality, fresh, chilled or frozen beef and veal falling within subheading 02.01 A II a) and 02.01 A II b) of the Common Customs Tariff
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 2. 81 Official Journal of the European Communities No L 38/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 217/81 of 20 January 1981 opening a Community tariff quota for high quality, fresh , chilled or frozen beef and veal falling within subheading 02.01 A II a) and 02.01 A II b) of the Common Customs Tariff THE COUNCIL OF THE EUROPEAN COMMUNITIES, tion (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (2), as last amended by Regulation (EEC) No 2916/79 P), HAS ADOPTED THIS REGULATION : Article 1 1 . A Community tariff quota for a total volume of 21 000 tonnes expressed in product weight, of high quality fresh, chilled or frozen beef and veal falling within subheading 02.01 A II a) and 02.01 A II b) of the Common Customs Tariff shall be opened for the year 1981 . 2 . Within the said quota, the applicable Common Customs Tariff duty rate shall be fixed at 20 % . Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 113 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament ('), Whereas the Community has undertaken within the General Agreement on Tariffs and Trade (GAIT), to open an annual Community tariff quota at a rate of duty of 20 % for a quantity, expressed in product weight, fixed at 21 000 tonnes of high quality fresh, chilled or frozen beef and veal falling within subheading 02.01 A II a) and 02.01 A II b) of the Common Customs Tariff ; whereas the said tariff quota should accordingly be opened with effect from 1 January 1981 ; Whereas there should be a guarantee of equal and continuing access by all interested operators within the Community to the said quota and of uninter ­ rupted application of the rate laid down for that quota to all imports of the products in question in all the Member States up to the limit of the volume of the quota ; whereas it seems appropriate to this end, to set up a system of use of the Community tariff quota, based on the presentation of a certificate of authenti ­ city guaranteeing the nature of the products, where they are coming from and their origin ; Whereas the detailed rules to implement these provi ­ sions should be drawn up in accordance with the procedure laid down in Article 27 of Council Regula ­ Article 2 Detailed rules for the application of this Regulation shall be adopted in accordance with the procedure laid down in Article 27 of Regulation (EEC) No 805/68 and in particular : (a) provisions to guarantee the nature of the products, where they are coming from and their origin ; (b) provisions concerning recognition of the docu ­ ment to enable verification of the guarantee provided for in (a). Article 3 This Regulation shall enter into force on 1 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 January 1981 . For the Council The President Ch . A van der KLAAUW ( ») OJ No C 346, 31 . 12. 1980, p . 125 . (2) OJ No L 148, 28 . 6 . 1968, p . 24. ( ») OJ No L 329, 24. 12. 1979, p. 15 .